Electronically Filed
                                                    Supreme Court
                                                    SCAP-15-0000106
                        SCAP-15-0000106             01-NOV-2016
                                                    02:31 PM
          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


  NARCIS D. SALERA; GLENN E. COMPANION; UNITED PUBLIC WORKERS,
AFSCME, LOCAL 646, AFL-CIO; JOHN DOES 1-10; AND JANE DOES 1-10,
       Respondents/Plaintiffs-Appellees/Cross-Appellants,

                               vs.

       KIRK W. CALDWELL, Mayor, City and County of Honolulu;
    CAROLEE C. KUBO, Director, Department of Human Resources,
   City and County of Honolulu; LORI M. K. KAHIKINA, Director,
     Department of Environmental Services, City and County of
             Honolulu; and CITY AND COUNTY OF HONOLULU,
         Petitioners/Defendants-Appellants/Cross-Appellees,

                               and

    JOHN DOES 1-10; JANE DOES 1-10; DOE CORPORATIONS 1-10; DOE
  PARTNERSHIPS 1-10; ROE NON-PROFIT ORGANIZATIONS 1-10; AND ROE
              GOVERNMENTAL ENTITIES 1-10 (2014-013),
                            Defendants.



       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
            (CAAP-15-0000106; CIV. NO. 14-1-2655-12)
                       ORDER OF CORRECTION
                         (By: Pollack, J.)

          IT IS HEREBY ORDERED that the Opinion of the court,
filed on May 11, 2016, is corrected on page 35, line 12 by
inserting the word “for” after “Motion” and before “Temporary.”
          DATED: Honolulu, Hawaiʻi, November 1, 2016.

                                 FOR THE COURT:

                                 /s/ Richard W. Pollack
                                 Associate Justice